Name: 2013/558/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the Translation Centre for the Bodies of the European Union for the financial year 2011
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  EU finance
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/169 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the Translation Centre for the Bodies of the European Union for the financial year 2011 (2013/558/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Translation Centre for the Bodies of the European Union for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the Translation Centre for the Bodies of the European Union for the financial year 2011, together with the Centres replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 2965/94 of 28 November 1994 setting up a Translation Centre for bodies of the European Union (4), and in particular Article 14 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0069/2013), 1. Grants the Director of the Translation Centre for the Bodies of the European Union discharge in respect of the implementation of the Centres budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the Translation Centre for the Bodies of the European Union, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 12. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 314, 7.12.1994, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the Translation Centre for the Bodies of the European Union for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Translation Centre for the Bodies of the European Union for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the Translation Centre for the Bodies of the European Union for the financial year 2011, together with the Centres replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 2965/94 of 28 November 1994 setting up a Translation Centre for bodies of the European Union (4), and in particular Article 14 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0069/2013), A. whereas the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts of the Translation Centre for the Bodies of the European Union (the Centre) for the financial year 2011 are reliable and that the underlying transactions are legal and regular, B. whereas on 10 May 2012, Parliament granted the Director of the Centre discharge for implementation of the Centres budget for the financial year 2010 (6), and in its resolution accompanying the discharge decision, inter alia:  called on the Centre to ensure compliance with Article 60 of its Financial Regulation by establishing financing decisions for operational expenditure; asked the Centre, in particular, to establish stronger controls in the procurement planning process,  called on the Centre to analyse the data flow and tools used for budget planning and establish controls; noted, in that respect, that the Centres budget planning is based on Excel tools and manual or system-based controls of data which could result in calculation errors and wrong expenditure planning and ultimately have a negative impact on the Centres pricing,  noted that out of the 12 very important recommendations from the Internal Audit Service (IAS), the Centre rejected the recommendation on financial reporting; called on the Centre to inform the discharge authority about the reasons for that decision, C. whereas the Centres final budget for 2011 was EUR 51 299 000, compared to EUR 55 928 077 in 2010, which represents a decrease of 8,27 %, Budgetary and financial management 1. Notes that the Centres budget includes revenue comprising payments made by the bodies for which the Centre works and by Union institutions and bodies with which collaboration has been agreed in return for work performed, including inter-institutional activities, and any other revenue; 2. Recalls that the Centres 2011 budget amounted to EUR 51 299 000 and that the 2011 budget outturn decreased to EUR 1 201 339,13 in 2011, as compared to EUR 8 319 397,02 in 2010, which represents a decrease of 85,56 %; notes, moreover, from the Court of Auditors report that the decrease mainly resulted from a 15 % decrease in revenues, reflecting the Centres new pricing policy, which aims to align the prices of products with their costs; 3. Acknowledges from the Court of Auditors report that the accumulated budget surplus decreased from EUR 9 231 709,81 in 2010 to EUR 2 973 348,94 in 2011 and that that reduction is the net effect of the 2011 budget surplus and allocations to reserves for pricing stability and for exceptional investments; 4. Notes from the Centres Annual Activity Report (AAR) that in its original budget for 2011, EUR 46 956 800 was the subject of an amending budget, adopted by the Management Board on 13 October 2011; acknowledges, in particular, that the purpose of the amending budget was twofold:  to include the budgetary surplus from previous years, namely EUR 9 231 709,81, and to use that surplus to create two exceptional reserves, one for the development of a more effective translation demand management tool (E-CdT programme) (EUR 4 325 709,81) and the other reserve to allow the Centre to keep prices stable in 2012 and 2013 (EUR 4 906 000),  to rebalance the budget following a significant decrease in client forecasts; 5. Notes, moreover, that the amount of the reserve for stability pricing was lower than the one proposed because EUR 1,8 million of the surplus had to be used to compensate the fall in revenue from clients already in 2011, and therefore the final amount of the reserve was only EUR 7,4 million; Commitments 6. Establishes from the AAR that the total commitments under Title I reached 95,12 % for 2011, which represents a significant improvement compared to 2010, when only 91,5 % of the budget was consumed (85 % in 2009); notes, moreover, that the carry-overs are limited, representing only 1,32 % of commitments; 7. Acknowledges from the AAR that the total commitments under Title II reached 94,44 % for 2011, which represents a considerable improvement compared to 2010, when only 86,30 % of the budget was committed (88 % in 2009); 8. Takes note from the AAR that for Title III, 99,4 % of the budget was committed by the year end 2011, compared to 80,5 % in 2010, that high level of budget execution being the result of cuts made in the amending budget; Human resources 9. Acknowledges from the AAR that by the end of 2011, 205 posts of the establishment plan had been filled, which represents 91,1 % of the anticipated total number; notes, moreover, that in line with the Centres continuous efforts to optimise working methods and reduce costs, a new screening of all the Centres posts was performed in 2011 which led to a reduction of five posts as of 2012 (by considering that reduction, the establishment plan would be 93,18 % filled); 10. Observes that during the year, four staff members used the opportunity of internal staff mobility and changed jobs at the Centre; Data protection 11. Takes note that in 2011, in order to increase the independence of the function, the Centre appointed a new Data Protection Officer; notes that the number of prior check notifications made to the European Data Protection Supervisor (EDPS) in 2011 was four, namely video surveillance, the disciplinary procedure, anti-harassment policy and the certification procedure; notes, moreover, that for video surveillance, the case was closed with a favourable opinion, for the disciplinary and anti-harassment procedures, complementary information was sent to the EDPS at his request and for certification, the EDPS feedback is still pending; calls on the Centre to keep the discharge authority informed about the state of play of the notifications; Procurement procedures 12. Takes note that in compliance with Article 60 of its Financial Regulation, in 2010 the Centre established the Procurement Plan 2011 which serves as the Financing Decision of the Centres Management Board; notes, moreover, that the plan is an integral part of the Centres Work Programme 2011, which was approved by the Management Board on 27 October 2010; Accounting system 13. Acknowledges that in May 2012, accrual-based accounting, the accounting system used by the Commission for budgetary accounting, has been implemented in the Centre and that the Accountant will finalise the validation of accounting system in the first quarter of 2013; calls on the Centre to inform the discharge authority of the state of play of the validation of the accounting system; 14. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its Resolution of 17 April 2013 (7) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 12. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 314, 7.12.1994, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 286, 17.10.2012, p. 141. (7) Texts adopted, P7_TA(2013)0134 (see page 374 of this Official Journal).